Order insofar as appealed from unanimously modified by reinstating therein paragraph " (d) ” of the second ordering paragraph of the order of State Commission for Human Rights and as modified, affirmed, without costs of this appeal to either party. Memorandum: In making the order which was modified by Special Term, appellant had some discretion in its choice of a remedy deemed adequate to cope with the unlawful practice in question. (Matter of Holland v. Edwards, 307 N. Y. 38, 46; 1 Davis, Administrative Law Treatise, § 8.19.) “ The breadth of the order * * must depend upon the circumstances of each case, the purpose being to prevent violations, the threat of which in the future is indicated because of their similarity or relation to those unlawful acts which the Board has found to have been committed * * in the past.” (Labor Bd. v. Express Pub. Co., 312 U. S. 426, 436.) Special Term determined that paragraph (d) of the second ordering paragraph of the commission’s order was wholly unnecessary and would subject the petitioners to undue hardship. We do not agree with such determination but find that such provisions of the order were within the discretion of the commission. The order merely requires the petitioners to maintain records for one year showing the number of apartments rented, the number unrented and as to each vacant apartment, the number of rooms, required rental, names and addresses of accepted and rejected applicants with the reasons for rejections. These simple records respecting the five apartments now owned and any others which the petitioners may acquire within the one-year period are reasonably related to the unlawful act which the board has- found to have been committed by the petitioners and maintenance thereof does not impose any undue hardship on them. (Appeal from certain parts of an order of Onondaga Special Term striking out certain portions of order of State Commission dated March 4, 1964.) Present — Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ. [44 Misc 2d 896.]